 
Exhibit 10.1



Loan Agreement


On September 1 2010 AR Development Corporation made a loan of Canadian dollar
5.3 million to Platinum Energy Resources of Houston, Texas.
This agreement signed by AR Development Corporation and members of the
compensation and governance committee of the Board lays out the terms of the
loan.
The loan period initially will be for a fixed term of six months from September
1 2010 and carries an interest rate of 5.5% per annum for the first two months
ending November 1 2010, thereafter for the next two months the interest will be
6% per annum till January 1 2011, followed by an interest rate of 6.5% per annum
till March 1 2011. There will be a $40 thousand fee.
It is understood that Platinum Energy Resources may pay off part, or the whole
loan during the period and the interest rate will be applied to the outstanding
amount of the loan. It is agreed that the interest and loan payment will be in
Canadian funds and will be paid on the first day of the month.


This agreement is signed on September 4, 2010


For Platinum Energy Resources, the independent Directors of the Compensation and
Governance Committee


“Bernard Lang”
 
AR Developments Corporation
/s/ Bernard Lang
 
/s/ Al Rahmani



“Marc Berzins”
 
/s/ Marc Berzins
 
 
 

--------------------------------------------------------------------------------

 
 